Case 2:20-cv-06489-ES-CLW Document 36 Filed 10/23/20 Page 1 of 2 PageID: 526




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



MICHAEL PLAIA,

                  Plaintiff,                          Civil Action No. 20-6489 (ES) (CLW)
                  v.                                                ORDER
ALINA PLAIA, et al.,

                  Defendants.


HAYDEN, DISTRICT JUDGE

        Before the Court are two objections to Magistrate Judge Cathy L. Waldor’s report and

recommendation (D.E. No. 28 (the “R&R”)) that the Court grant plaintiff Michael Plaia’s motion

to remand this action to state court.      Defendant Alina Plaia objects to Judge Waldor’s

recommendation that the matter be remanded. (D.E. No. 29 (“Alina’s Objection”).) Plaintiff

responds to Alina’s Objection and objects to Judge Waldor’s recommendation that the Court

deny Plaintiff an award of attorney’s fees. (D.E. No. 30.) The Court having reviewed the

relevant submissions and having decided this matter without oral argument, see Fed. R. Civ. P.

78(b); L. Civ. R. 78.1(b), and for the reasons stated in the accompanying Opinion,

        IT IS on this 23rd day of October 2020,

        ORDERED that the objections are OVERRULED and this Court ADOPTS Judge

Waldor’s R&R in full; and is further

        ORDERED that the Clerk of Court TERMINATE the pending motion for a temporary

restraining order; and it is further



                                                  1
Case 2:20-cv-06489-ES-CLW Document 36 Filed 10/23/20 Page 2 of 2 PageID: 527




      ORDERED that this case be REMANDED to the New Jersey Superior Court, Bergen

County.



                                                 /s/Katharine S. Hayden_______
                                                 Katharine S. Hayden, U.S.D.J.




                                       2
